Citation Nr: 0004611	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-22 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain with arthritis, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his brother and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from August 1968 to July 
1978.

This appeal arises from a December 1990 rating decision of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs Regional Office (VARO), which granted an increased 
rating for service-connected lumbosacral strain with 
arthritis from 10 to 20 percent.  In July 1992, the Board 
remanded the claim for further development, and VARO, in an 
April 1993 rating decision, assigned a 40 percent disability 
evaluation for service connected lumbosacral strain with 
arthritis.  In March 1997, the Board again remanded the claim 
for further development, which was thereafter accomplished.

In a decision dated March 1998, the Board denied the 
appellant's claim for increase.  The appellant duly appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (the Court).  In 
August 1998, the Court vacated and remanded the Board's 
January 1998 decision based on an August 1998 "Motion for 
Remand and to Stay Further Proceedings" (the motion) filed 
by the Secretary of Veterans Affairs (the Appellee).  This 
case was thereafter returned to the Board for readjudication 
and disposition in accordance with the terms of the motion.  
The appellant's representative subsequently requested on 
behalf of the appellant a hearing, necessitating remand the 
Board in November 1998.  This hearing was conducted and the 
case has been returned for disposition in accordance with the 
above-cited motion.


FINDINGS OF FACT

1.  The appellant's service-connected lumbosacral strain with 
arthritis is currently manifested by subjective complaints of 
severe, incapacitating back pain episodes, with impaired 
strength and excess fatigability, along with symptoms of leg 
numbness, a burning sensation with walking too far, and sleep 
difficulties due to leg twitch/jerk.

2.  Objectively, the most recent VA examinations of record, 
both spine and neurological, revealed no evidence of 
deformity, incoordination, or weakened movement; also 
clinical findings at these examinations were negative for 
impaired gait or strength, spasms, tenderness, pain to 
palpation, and atrophy although there was limited flexion due 
to subjective complaints of pain.

3.  The most recent VA outpatient treatment entries of record 
show improved back symptoms by history, and sworn testimony 
from the appellant reflects that he is capable of mowing the 
yard with a riding lawn mower, helping to prepare meals, 
carrying out the trash, vacuuming, and traveling, if done at 
his own speed; also, he testified that he did most the 
driving in his family and that he had no difficulty with his 
back from the 2 hour drive on the day of hearing in April 
1999.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for lumbosacral strain with arthritis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Codes 5292 and 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show treatment for recurrent low back 
pain, and report of VA examination dated December 1983 
reflects a diagnosis for intermittent lumbosacral strain, 
asymptomatic.  By a rating decision dated April 1985, service 
connection was established for recurrent lumbosacral strain.

A May 1989 statement from the appellant's chiropractor, V. 
Lowrance, D.C., reflects  that the appellant was examined for 
severe low back pain, and that films revealed a Grade II 
spondylolisthesis.  It was indicated that, if symptoms 
persisted, the chiropractor would refer the appellant for an 
MRI (magnetic resonance imaging) and possible fusion.

A VA hospitalization summary and treatment records for a 
period of admission from July to August 1989, reflects that 
the appellant received rehabilitation therapy for herniated 
nucleus pulposus (HNP), L3-4, principally on the right.

VA treatment records dated from August to September 1989, 
reflect follow-up care.  A September 1989 entry noted that 
the appellant was much better.  He had flexion to 45 degrees; 
extension to 20 degrees; and lateral flexion to 20 degrees.  
The examiner assessed discogenid low back pain.  Postural 
precautions and work restrictions, included no lifting over 
20 pounds or bulky lifting, no repetitive bending, and no 
prolonged standing or sitting without an opportunity to 
change positions.

A VA examination was conducted in November 1989.  Physical 
examination revealed a slight antalgic gait when the 
appellant first stood from a sitting position.  There was no 
pelvic tilt.  There was no deformity, muscle spasm or 
tenderness.  There was slight sciatic notch tenderness on the 
left.  The appellant had flexion to 60 degrees; extension to 
30 degrees; lateral motion to 25 degrees; and rotation to 30 
degrees, without pain.  Straight leg raising was to 60 
degrees.  There was no loss of sensation, and he was able to 
toe and heel walk without difficulty.  He did 100 percent of 
the deep knee bend, although he did have slight pain in the 
lumbar area.  The examiner diagnosed lumbosacral strain.  X-
rays revealed degenerative joint disease of the lumbar spine.

VA treatment records dated from July 1989 to September 1990, 
reflect complaints of back pain.  A July 1989 x-ray revealed 
that the heights of the vertebral bodies appeared well 
maintained, as were the intervertebral discs.  No 
spondylolysis or spondylolisthesis was observed.  In March 
1990, the appellant had flexion to 60 degrees, extension to 
20 degrees, and lateral flexion to 20 degrees.  An August 
1990 entry reported that the appellant was seen for follow-up 
of his HNP.  The examiner's impression was that his problem 
was stable.  A history of chronic fatigue (questionable 
organic versus functional) was indicated.  September 1990 
entries reflect 40 degrees of flexion and 10 degrees of 
extension.  There was no atrophy.

A VA examination was conducted in November 1990.  The 
appellant reported low back pain.  Objectively, he did not 
appear acutely or chronically ill.  He walked well.  He 
walked on his heels and toes.  There was a spasm of the 
paravertebral muscles on either side.  The appellant could 
bend his back to about 130 degrees.  There was limitation of 
flexion, extension, and rotation.  Chronic severe lumbosacral 
sprain was indicated.  X-rays revealed minimal hyperostotic 
changes and lipping involving all 5 vertebral bodies of the 
lumbar region.  Pedicles appeared intact.  There was minimal 
sclerotic change of the posterior apophyseal joints.  No 
other findings were indicated.

A January 1991 statement from the manager at J & K Discount 
Auto Parts was submitted, in which the manager claimed that 
the appellant would not be insurable; and a statement from 
the assistant manager of The Auto Spa was also submitted, 
which indicated that the appellant was not hired because he 
could not lift objects, or stand too long.

In September 1991, a personal hearing was conducted.  The 
appellant testified that he could not walk, sit, or stand for 
extended periods of time.  He claimed that he wore a back 
brace sometimes, but that he did not want to become dependent 
upon it, so he did not use it all of the time.  His brother, 
R.B., testified that the appellant worked for him.  However, 
he reported that the appellant generally sat in a recliner 
and entertained customers while they waited for car repairs, 
or layed down in the back.  He also reported that the 
appellant dragged his feet sometimes.

Additional VA treatment records reported that the appellant 
claimed that his "hips freeze up" in September 1990.

A February 1992 statement from an acquaintance of the 
appellant's, J.G., reported that the appellant appeared to be 
in tremendous pain with his back in January 1992.  He was not 
able to drive himself home.  J.G. claimed that he had 
observed the appellant on several occasions since then, and 
that it was "very obvious" that the appellant had a lot of 
trouble with his back.

The appellant was awarded Social Security Administration 
(SSA) disability compensation in March 1992.  Records relied 
upon regarding the appellant's back disability included an 
August 1991 statement from a private physician, B. Stojic, 
M.D., P.C., F.A.A.O.S., which reported that the appellant was 
evaluated in orthopedic consultation.  The appellant 
complained of increased back pain when subjected to prolonged 
sitting, standing and walking.  He claimed he was unable to 
perform any activities such as heavy lifting, frequent 
repetitive bending, reaching, crouching, stooping, kneeling, 
balancing, pushing, and pulling due to increased pain.  Dr. 
Stojic observed that the appellant ambulated slowly and 
cautiously, and that he used a cane in his right hand.  He 
walked with a slight forward flexion of approximately 30-35 
degrees.  When attempting to walk on the tips of his toes, he 
had to support himself on the examining table.  He had 
forward flexion of the lumbosacral spine to 60 degrees; 
extension was 0 degrees; left and right lateral flexion was 
25 degrees; and rotational motion was 30 degrees bilaterally.  
He complained of pain in the lower back throughout the 
examination.  There was marked tenderness present on 
palpation in the midline and paravertebral area of the 
lumbosacral spine.  Slight muscle spasm was present in the 
paravertebral area, and tenderness was present in the right 
sciatic notch area.  Straight leg raising was positive at 75 
degrees on the right in the sitting position, and 65 degrees 
in the supine position.  There was no motor and/or sensory 
deficit present in the lower extremities.  Dr. Stojic's 
pertinent impressions were chronic lumbosacral sprain/strain 
syndrome, right lower extremity radicular pain; and lumbar 
discogenic disease, suspected.

Also, included with the SSA records was an October 1991 SSA 
disability examination for conducted by H. Leering, M.D.  At 
this examination, the appellant complained of back pain and 
muscle spasms going down his right leg.  He denied muscle 
weakness.  His spine was straight, with probable slight 
flattening of the lumbar lordosis.  He was able to forward 
bend to about 25 degrees with difficulty, and had pain in his 
low back.  Left and right lateral bending was normal, with 
approximately 25 to 30 degrees.  Posterior bending was 
somewhat restricted to 10 degrees.  The paraspinal 
musculature was normal, without spasm.  There was some 
tenderness over the lumbosacral processes.  Sciatic notches 
were nontender.  Lasegue's was positive bilaterally to 30 
degrees.  The appellant was able to walk around the room 
fairly well, but with caution.  Dr. Leering assessed chronic 
low back syndrome, probably caused by L3-L4 disc herniation, 
mainly on the right.  Dr. Leering noted that this condition 
seemed to have been aggravated since his last examination on 
record and also since the hospitalization at the VA in 1989.  
Strength generally was good, and the appellant did not seem 
to be in any pain when examined, except when certain 
maneuvers were done.  

A November 1992 VA orthopedic examination reported that the 
appellant had no new complaints.  He walked on his heels and 
toes.  There was no clonus.  There was some subjective 
paresthesisas.  CT scan reported L3-L4 HNP.  Plain films were 
"OK."

A VA examination was conducted in February 1993.  Examination 
of the appellant's back revealed normal spine contours, and 
normal posture.  There was tenderness at L2 through L5, which 
was mild but definite.  There was moderate paravertebral 
muscle spasms.  The appellant had forward flexion to 20 
degrees; extension to 10 degrees; right and lateral, and 
right and left rotary bending to 15 degrees.  There was no 
sciatic tenderness, no gross motor, sensory or reflex deficit 
in either lower extremity.  Straight leg raising was positive 
at 30 degrees bilaterally.  X-rays showed some slight 
narrowing of the upper lumbar disc spaces, and very slight 
possible wedging at the D12 level.  The examiner diagnosed 
chronic lumbar muscular ligament strain.

A March 1993 report indicated that the appellant complained 
of increased pain in his low back after he coughed.  He 
claimed that the pain radiated down the back of his leg to 
his foot, with tingling to his feet.
A VA examination was conducted in May 1993.  The appellant 
had normal spinal posture, and normal spinal curves.  He had 
forward flexion to 30 degrees; extension to 20 degrees; and 
right and left rotary and lateral bending to 20 degrees.  
There was tenderness at L4 and L5, with no sciatic tenderness 
at either side.  There was no gross, motor, sensory or reflex 
deficit at either lower extremity.  Straight leg raising was 
bilaterally positive at 30 degrees.  The examiner diagnosed 
chronic lumbar muscular ligamentous strain.

X-rays of the lumbosacral spine revealed degenerative 
arthritis at the lower lumbar spine, unchanged from February 
1993.  Vertebral body heights were maintained with small 
anterior spurs at L3, L4, and L5.  A CT scan revealed that 
bony structures were normal.  The spinal canal was well 
preserved and there was no evidence of cord compromise.  
Sagittal reformatting images revealed some degenerative 
spurring at C3, C4 and C5, and C5 anteriorly.  There was good 
alignment without evidence of subluxation or dislocation.  
The impression was mild degenerative osteophyte formation.  
Otherwise a normal CT of L3 through S1.

At a September 1993 personal hearing, the appellant testified 
that he last worked in June 1989, tending horses.  He claimed 
that he injured his back at that time when he picked up a 
toolbox.  He indicated that he had back pain and used a cane 
for walking; that he had shooting pains down his legs; and 
that he took medication for back spasms and arthritis pain.  
The appellant's brother, R.B., also testified regarding the 
appellant's back symptoms.  He reported that he had observed 
that the appellant's back pain had worsened in recent years.  
He claimed that the appellant spent a lot of time on the 
couch, and no longer lifted anything heavy.  He also reported 
that the appellant had incidences when he would be "down" 
with his back for months.

A March 1995 entry reported that the appellant reported 
chronic low back pain, but indicated that recently he was 
doing well with occasional pain.  The examiner observed that 
the appellant ambulated easily.  He heel toe walked.  He had 
lateral bend to 20 degrees; flexion to 80 degrees; and 
extension to 20 degrees.  There was minimal L5/S1 tenderness, 
and 5/5 strength and sensation.  The examiner assessed 
chronic low back pain, doing better.  A January 1996 entry 
reported that the appellant was seen for a routine check up 
and was doing well.  He was provided a refill for arthritis 
medication.  

At an April 1996 personal hearing, the appellant again 
testified regarding his back pain.  He claimed that his pain 
was continuous and limited his ability to do prolonged 
sitting, driving, lifting or bending.  He reported that he 
was unable to work because of his back pain, and not being 
able to get along with his bosses due to his psychiatric 
symptoms.  Likewise, the appellant's brother, R.B., again 
testified regarding his observations of the appellant.  He 
again reported that the appellant's back pain had increased, 
and that he spent a lot of time on the couch as a result. 

A VA examination for miscellaneous neurological disorders was 
conducted in April 1996.  The appellant complained of chronic 
low back pain with lower extremity weakness.  Examination of 
the appellant's back revealed no perivertebral muscle spasms.  
He had full range of motion of the lumbar area, without 
complaint during the range of motion testing.  He was able to 
bend laterally to the left and right in a normal fashion 
without complaints of pain.  He was not tender to palpation 
over the perivertebral muscles or spinal processes.  He 
claimed that the most recent severe episode with his back was 
in 1993.  He reported that he had weakness in his legs with 
occasional numbness radiating down each side.  He claimed 
that he did not take medication on a regular basis and 
reported that currently he was doing quite well and had 
minimal pain.  He had 5/5 motor strength.  Sensory 
examination was normal throughout.  He had negative straight 
leg raises bilaterally.  The examiner's impression was of no 
current muscle spasms of the low back, or lower extremity 
weakness or numbness.  To rule out a possible radiculopathy 
an EMG/NCV of the lower extremities was ordered.  In summary, 
the examiner reported a normal neurologic examination.

A VA spine examination was also conducted in April 1996.  On 
examination the appellant's spine was straight.  He did not 
have any fixed deformity.  He had no muscle spasm in his 
back, and the examiner could not elicit any tenderness.  The 
appellant did not demonstrate any pain on palpation, but 
claimed that his motion in forward flexion was limited 
because of his back pain.  He could heel and toe walk.  There 
was no gluteal atrophy.  He had forward flexion to 50 
degrees; backward extension to 25 degrees; left lateral 
flexion to 25 degrees; right lateral flexion to 30 degrees; 
rotation to the left and right of about 15 degrees 
bilaterally.  He had equal knee and ankle reflexes 
bilaterally.  X-rays revealed mild degenerative arthritis.  
There was some spurring and slight narrowing of the L3 disk 
space.  There was a little bit of sclerosis of both 
sacroiliac joints.  The examiner diagnosed degenerative 
arthritis of the lumbar spine, mild; and degenerative 
arthritis of both sacroiliac joints, mild.  The examiner 
noted that the appellant did not have any indication of a 
herniated nucleus pulposus.  He had degenerative arthritis in 
his back and also in his sacroiliac joints of a traumatic 
nature, but no signs of radiculopathy.

A September 1996 VA treatment entry reported that the 
appellant was doing well with 90 percent range of motion of 
the lumbar spine.

A VA neurologic examination was conducted in July 1997.  The 
appellant reported that his back was doing fairly well with 
only tightness in the low back.  He denied currently having 
radiating pain or any weakness in his lower extremities.  The 
appellant had a normal gait.  He was able to bend forward 
almost 90 degrees without complaints of back pain.  He was 
able to bend to the left and to the right with fairly normal 
range of motion without complaints of pain.  During range of 
motion, no palpable muscle spasm in the low back was noted.  
Generalized motor examination was 5/5 strength.  The 
appellant had normal heel and toe walk without difficulty.  
The examiner's impression was normal neurologic examination 
of low back and lower extremities.

A VA spine examination was also conducted in July 1997.  The 
appellant reported no progression of his symptoms since his 
April 1996 examination.  In fact, he reported that it was a 
little better because he had been protective of his back.  
The appellant had 60 degrees of forward flexion; 35 degrees 
extension; 15 degrees left lateral flexion; and 20 degrees 
right lateral flexion; and his rotation was about 15 degrees 
bilaterally.  He had knee and ankle reflexes, and could heel 
and toe walk.  He had a negative straight leg raising test in 
the sitting position, but a positive straight leg raising 
test in the lying position.  When the appellant bent over, he 
lacked 18 inches of being able to touch the floor.  He had 
normal strength in his lower extremities.  X-rays revealed 
degenerative arthritis in the lumbar spine and in both 
sacroiliac joints.  The examiner commented that the 
examination was really not any different than a year ago.  
The appellant actually had a little bit more flexibility in 
his back.  The examiner indicated that the appellant did have 
limited motion of his back of approximately 50 percent of 
normal.  The only time he demonstrated any pain was when he 
rotated to the left during the examination, but there was no 
muscle spasm in his back.  He had no deformity, 
incoordination, or weakened movement.  He had excess 
fatigability by history only.  The examiner opined that the 
appellant's activity was impaired somewhat because of his 
degenerative arthritis, and that it would be difficult to 
obtain employment because of his back history.

In April 1999, a personal hearing was conducted.  The 
appellant testified that he had a spinal disability for which 
he believed an increased rating was warranted.  He complained 
of leg numbness, muscle spasms, episodes of severe and 
incapacitating back pain, occasional burning sensation in the 
legs with walking too far, and difficulty sleeping because of 
leg twitching/jerking.  He reported bad days and good days 
with his back disability and indicated that he was able to 
mow the yard with a riding lawn mower, help prepare meals, 
carry out the trash, vacuum, and travel, if done at his own 
speed.  He reported that he did most the driving in his 
family and that he had no difficulty with his back from the 2 
hour drive this day to appear at the hearing.  The appellant 
stated that a diskectomy was suggested in the past by a 
doctor, but he declined.  He indicated that he treats back 
exacerbations with Tylenol, muscle relaxers, and IcyHot.  He 
further indicated that he had tried physical therapy and home 
exercises to improve his condition, without success.  The 
appellant's spouse also testified that the appellant had 
episodes of severe back pain and immobilization that came 
without warning.  She reported that these episodes occur 
about once a week.

At the April 1999 personal hearing, a Doctor's Certificate 
form (for the purpose of obtaining a special automobile 
license) dated March 1993 was submitted.  Boxes on this form 
were checked indicating that the appellant was permanently 
disabled under the definition that (1) he could not walk more 
than 100 feet without stopping to rest; (2) that he could not 
walk without the assistance of a brace, crutch, wheelchair or 
other such device; and (3) that he was severely limited in 
his ability to walk due to an arthritic, neurologic or pedic 
condition.

A lay statement dated January 1999 from a friend of the 
appellant's reflects that the appellant was unable to hold a 
job since injuring his back in service and that his back 
disorder effected his ability to sit, stand, bend, and 
perform the normal movements of the back due to pain.

In July 1999, VA outpatient treatment records dated January 
1998 to June 1999 were received, which mostly reflect 
complaints related to the appellant's status post total 
thyroidectomy.  An October 1998 treatment entry reflects that 
the appellant was doing well although he complained that the 
weather bothered his arthritis.  The diagnoses included 
chronic low back pain.

ANALYSIS

The appellant contends that the 40 percent evaluation 
assigned his service-connected lumbosacral strain with 
arthritis does not reflect adequately the severity of his 
back symptomatology.  He asserts that the evaluation should 
be increased based recurrent episodes of severe back pain 
with an inability to perform the normal working functions of 
the back during those episodes and an inability to work due 
to back problems.  A claim for an increased evaluation is 
well grounded where the claimant asserts that a higher rating 
is justified due to an increase in severity of the service-
connected condition.  See Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 631-632 
(1992).  As the appellant has claimed that his disabilities 
are more severe, his claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The appellant is service-connected for lumbosacral strain 
with arthritis, currently evaluated as 40 percent disabling.  
He is currently rated for this disability under diagnostic 
codes 5292 (Limitation of Motion) and 5295 (Lumbosacral 
Strain).

Under diagnostic code 5292, a 40 percent disability rating is 
assigned for severe limitation of motion of the lumbosacral 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  When 
a Diagnostic Code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999) must also be considered.  A separate rating need 
not be made for pain but the impact of pain must be 
considered in making a rating decision.  See VAOPGCPREC 9- 
98, Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 Vet.App. 194, 
196 (1997).  The VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).

Under diagnostic code 5295, a 40 percent disability rating is 
assigned for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the above 
with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

It must be noted that the terms such as "moderate", and 
"marked" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the Board 
to arrive at an equitable and just decision after having 
evaluated the evidence.  38 C.F.R. § 4.6 (1999).  It should 
also be noted that the use of terminology such as "severe" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding 
an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).
A review of the medical evidence reflect complaints of severe 
flare-ups of lumbosacral strain that may occur without 
warning, with symptoms of marked limitation of forward 
bending in standing position, spasm, tenderness, and osteo-
arthritic changes.  The appellant further reported symptoms 
of leg numbness, a burning sensation with walking too far, 
and sleep difficulties due to leg twitch/jerk.  However, we 
observe that the objective medical evidence of record 
suggests that the appellant has been coping fairly well with 
his service-connected back disability.  A brief review of the 
clinical findings shows that, in November 1990, the appellant 
walked well and had lumbar flexion to 130 degrees without 
pain, although there was some spasm and limitation of motion.  
In August 1991, the appellant had lumbar flexion to only 60 
degrees with marked paravertebral tenderness and slight 
muscle spasm, which had improved by November 1991.  In 
November 1991, the appellant denied muscle weakness, and 
objectively there was good strength and generally no evidence 
of pain.  At this time, the appellant's back complaints were 
attributed to nonservice-connected L3-4 disc herniation.  The 
appellant denied any new complaints on examination in 
November 1992 although there were subjective complaints of 
numbness with continued findings for herniated nucleus 
pulposus at L3-4.  Examinations in February and May 1993 show 
normal posture and contour of the back, with flexion between 
20 and 30 degrees.  Moderate muscle spasm were noted in and 
February 1993 and some tenderness was found in May 1993.  
Treatment records dated March 1995 reflect that the appellant 
ambulated easily and that there was no impairment of strength 
and only minimal tenderness.

More recently, neurological examinations in April 1996 and 
July 1997 reflect that no neurological deficits were found.  
Additionally, both those examination reports were negative 
for spasms, tenderness, impaired strength, and abnormal gait.  
At the April 1996 examination, the appellant stated that his 
last severe episode of back pain was three years earlier in 
1993 and, at the July 1997 examination, he reported that he 
was doing fairly well except for some tightness.  Similarly, 
spine examinations in April 1996 and July 1997 were negative 
for spasms, tenderness, impaired strength, pain to palpation, 
and atrophy, although flexion was limited between 50 and 60 
degrees reportedly due to pain.  At the July 1997 spine 
examination, the appellant had subjective complaints of 
excess fatigability; however, objectively there was no 
evidence of deformity, incoordination, or weakened movement.

Although the appellant and others have indicated that the 
appellant has episodes of excruciating back pain that totally 
incapacitates him for a period of time, we observe that he is 
generally capable of performing the normal functions of the 
back as demonstrated by his sworn testimony.  At his most 
recent personal hearing, the appellant testified that he was 
able to mow the yard with a riding lawn mower, help prepare 
meals, carry out the trash, vacuum, and travel, if done at 
his own speed.  Also, he testified that he did most the 
driving in his family and that he had no difficulty with his 
back from the 2 hour drive on the day of hearing.

Upon consideration of the appellant's symptoms, coupled with 
the objective medical evidence of record, the Board finds no 
basis for increase.  Initially, we note that the appellant is 
currently rated at the maximum schedule disability level for 
lumbosacral sprain with arthritis under diagnostic codes 5292 
and 5295.  His symptoms, which include spasm, tenderness, 
marked limitation of flexion, and pain are consistent with 
the criteria for a 40 percent rating under diagnostic code 
5295.

While the appellant's statements and testimony suggests that 
he desires an schedular increase under the diagnostic code 
5293 (40 percent evaluation is provided for severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief, respectively; and there is a 60 percent 
evaluation for pronounced intervertebral disc syndrome as 
shown by objective evidence of persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief) because of neurological 
symptoms related to herniated nucleus pulposus, the Board 
reminds the appellant that he is not service connected for 
herniated nucleus pulposus at this time and, therefore, 
consideration of the appellant's symptoms under the 
diagnostic criteria for intervertebral disc syndrome is at 
best premature.

The Board recognizes that it must consider whether the 
appellant's disability warrants a higher evaluation due to 
functional loss caused by pain, weakness, swelling, 
deformity, atrophy, instability, disturbance of locomotion, 
or interference with sitting, standing and weightbearing.  
See 38 C.F.R. §§ 4.40 and 4.45 (1999). The Board finds that 
the evidence does not support a finding of functional loss 
due to the aforementioned factors.  In particular, the most 
recent VA examination specifically found no objective 
evidence of functional impairment, incoordination, or 
impaired ability to execute skills.  Additionally, all VA 
examinations noted normal strength, and did not find 
instability, atrophy, or deformity.  The Board emphasizes 
that claims of functional loss due to pain or weakness must 
be supported by adequate pathology.  DeLuca supra. at 206 
(1995). Therefore, the Board can find no basis under which to 
grant the appellant an increased evaluation and the appeal 
must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the appellant 
as required by the Court in Schafrath v. Derwinski, 1 
Vet.App. 589, 593 (1991), including the provisions of 38 
C.F.R. § 3.321(b)(1) (1999).  The Board, as did VARO, finds 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (1999).  We observe that 
the appellant was awarded SSA disability compensation in 
March 1992 and low back disability was reported as his 
primary disability; notably, moderately severe to severe 
occupational limitations due to psychiatric disability was 
also cited.  We further observe that a statement was 
submitted showing that the appellant was not hired for a job 
at an auto parts shop because he could not lift objects or 
stand too long.  Even considering these factors, in addition 
to the sworn testimony and medical findings of record, the 
Board finds that marked interference with employment or 
frequent periods of hospitalization due to lumbosacral strain 
with arthritis, beyond that contemplated by the rating 
schedule, is not shown.  Therefore, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).
ORDER

An increased rating is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

